Exhibit 10.2

FINAL FORM

VOTING AGREEMENT

This Voting Agreement (this “Agreement”) is made as of November 30, 2017, by and
among (i) Forum Merger Corporation, a Delaware corporation (including any
successor entity thereto, “Parent”), (ii) C1 Investment Corp., a Delaware
corporation (the “Company”), and (iii) Clearlake Capital Partners III (Master),
L.P., a Delaware limited partnership (“Holder”), solely in Holder’s capacity as
a Company Stockholder (and not in any other capacity). Any capitalized term used
but not defined in this Agreement will have the meaning ascribed to such term in
the Merger Agreement (as defined below).

WHEREAS, on or about the date hereof, Parent, the Company, FMC Merger Subsidiary
Corp., a Delaware corporation and a wholly-owned subsidiary of Parent (“Merger
Sub I”), FMC Merger Subsidiary Corp., a Delaware limited liability company and a
wholly-owned subsidiary of Parent (“Merger Sub II”, and together with Merger Sub
I, the “Merger Subs”) and the other parties named therein, have entered into
that certain Merger Agreement (as amended from time to time in accordance with
the terms thereof, the “Merger Agreement”), pursuant to which (i) Merger Sub I
will merge with and into the Company, with the Company continuing as the
surviving corporation (the “First Merger”) and (ii) as part of the same overall
transaction as the First Merger, the surviving corporation of the First Merger
will merge with and into Merger Sub II (the “Second Merger” and together with
the First Merger, the “Mergers”), and as a result of which, among other matters,
all of the issued and outstanding capital stock of the Company as of the
Effective Time shall no longer be outstanding and shall automatically be
cancelled and shall cease to exist, in exchange for the right to receive the
Total Consideration as set forth in the Merger Agreement, all upon the terms and
subject to the conditions set forth in the Merger Agreement and in accordance
with the applicable provisions of the DGCL;

WHEREAS, the Board of Directors of the Company has (i) approved and declared
advisable the Merger Agreement, the Ancillary Documents (including this
Agreement), the Mergers and the other transactions contemplated by any such
documents (collectively, the “Transactions”), (ii) determined that the
Transactions are fair to and in the best interests of the Company and its
shareholders (the “Company Stockholders”) and (iii) recommended the approval and
the adoption by each of the Company Stockholders of the Merger Agreement, the
Ancillary Documents (including this Agreement), the Mergers and the other
Transactions; and

WHEREAS, as a condition to the willingness of Parent to enter into the Merger
Agreement, and as an inducement and in consideration therefor, and in view of
the valuable consideration to be received by Holder thereunder, and the expenses
and efforts to be undertaken by Parent and the Company to consummate the
Transactions, Parent, the Company and Holder desire to enter into this Agreement
in order for Holder to provide certain assurances to Parent regarding the manner
in which Holder is bound hereunder to vote any shares of capital stock of the
Company which Holder beneficially owns, holds or otherwise has voting power (the
“Shares”) during the period from and including the date hereof through and
including the date on which this Agreement is terminated in accordance with its
terms (the “Voting Period”) with respect to the Merger Agreement, the Mergers,
the Ancillary Documents and the Transactions.

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

1. Covenant to Vote in Favor of Transactions. Holder agrees, with respect to all
of the Shares (unless this Agreement shall have been terminated in accordance
with Section 4(a)):

(a) during the Voting Period, at each meeting of the Company Stockholders or any
class or series thereof, and in each written consent or resolutions of any of
the Company Stockholders in which Holder is entitled to vote or consent, Holder
hereby unconditionally and irrevocably agrees to be present for such meeting and
vote (in person or by proxy), or consent to any action by written consent or
resolution with respect to, as applicable, the Shares (i) in favor of, and
adopt, the Mergers, the Merger Agreement, the Ancillary Documents,

 

1



--------------------------------------------------------------------------------

any amendments to the Company’s Organizational Documents contemplated by the
Merger Agreement, and all of the other Transactions (and any actions required in
furtherance thereof), (ii) in favor of the other matters set forth in the Merger
Agreement, and (iii) to vote the Shares in opposition to: (A) any Acquisition
Proposal and any and all other proposals (x) for the acquisition of the Company,
(y) that could reasonably be expected to significantly delay or significantly
impair the ability of the Company to consummate the Mergers, the Merger
Agreement or any of the Transactions, or (z) which are in competition with or
materially inconsistent with the Merger Agreement or the Ancillary Documents;
(B) other than as contemplated by the Merger Agreement, any material change in
(x) the present capitalization of the Company or any amendment of the Company’s
Organizational Documents or (y) the Company’s corporate structure or business;
or (C) any other action or proposal involving the Company or any of its
Subsidiaries that is intended, or would reasonably be expected, to prevent,
impede, interfere with, delay, postpone or adversely affect in any material
respect the Transactions or would reasonably be expected to result in any of the
conditions to the Company’s obligations under the Merger Agreement not being
fulfilled;

(b) (i) to execute and deliver to the Company a Letter of Transmittal (in
substantially the form attached as an exhibit to the Merger Agreement), (ii) to
deliver Holder’s Company Certificate(s) (or a Lost Certificate Affidavit in lieu
of the Company Certificate(s)) representing the Shares, duly endorsed for
transfer, to the Company, and (iii) to execute and deliver the Lock-Up Agreement
and the Registration Rights Agreement (in each case in substantially the form
attached to the Merger Agreement);

(c) not to deposit, and to cause their Affiliates not to deposit, except as
provided in this Agreement, any Shares owned by Holder or his/her/its Affiliates
in a voting trust or subject any Shares to any arrangement or agreement with
respect to the voting of such Shares, unless specifically requested to do so by
Company and Parent in connection with the Merger Agreement, the Ancillary
Documents and any of the Transactions;

(d) except as contemplated by the Merger Agreement or the Ancillary Documents,
make, or in any manner participate in, directly or indirectly, a “solicitation”
of “proxies” or consents (as such terms are used in the rules of the SEC) or
powers of attorney or similar rights to vote, or seek to advise or influence any
Person with respect to the voting of, any shares of the Company capital stock in
connection with any vote or other action with respect to the Transactions, other
than to recommend that stockholders of the Company vote in favor of adoption of
the Merger Agreement and the Transactions and any other proposal the approval of
which is a condition to the obligations of the parties under the Merger
Agreement (and any actions required in furtherance thereof and otherwise as
expressly provided by Section 1 of this Agreement); and

(e) to refrain from exercising any dissenters’ rights or rights of appraisal
under applicable law at any time with respect to the First Merger, the Merger
Agreement, the Ancillary Documents and any of the Transactions, including
pursuant to the DGCL.

2. Other Covenants.

(a) No Transfers. Unless this Agreement shall have been terminated in accordance
with Section 4(a) of this Agreement, Holder agrees that during the Voting Period
it shall not, and shall cause its Affiliates not to, without Company’s prior
written consent, (A) offer for sale, sell (including short sales), transfer,
tender, pledge, encumber, assign or otherwise dispose of (including by gift)
(collectively, a “Transfer”), or enter into any contract, option, derivative,
hedging or other agreement or arrangement or understanding (including any
profit-sharing arrangement) with respect to, or consent to, a Transfer of, any
or all of the Shares; (B) grant any proxies or powers of attorney with respect
to any or all of the Shares; (C) permit to exist any material lien (other than
those imposed by this Agreement, applicable securities Laws or the Company’s
Organizational Documents, as in effect on the date hereof) with respect to any
or all of the Shares; or (D) take any action that would have the effect of
materially preventing, impeding, interfering with or adversely affecting
Holder’s ability to perform its obligations under this Agreement. The Company
hereby agrees that it shall not permit any Transfer of the Shares in violation
of this Agreement. Holder agrees with, and covenants to, Company that Holder
shall not request that the Company register the Transfer (book-entry or
otherwise) of any certificate or uncertificated interest representing any Shares
during the term of this Agreement without the prior written consent of Company,
and the Company hereby agrees that it shall not effect any such Transfer.

 

2



--------------------------------------------------------------------------------

(b) Changes to Shares. In the event of a stock dividend or distribution, or any
change in the shares of capital stock of the Company by reason of any stock
dividend or distribution, stock split, recapitalization, combination,
conversion, exchange of shares or the like, the term “Shares” shall be deemed to
refer to and include the Shares as well as all such stock dividends and
distributions and any securities into which or for which any or all of the
Shares may be changed or exchanged or which are received in such transaction.
Unless this Agreement shall have been terminated in accordance with Section 4(a)
of this Agreement, Holder agrees during the Voting Period to notify Parent
promptly in writing of the number and type of any additional Shares acquired by
Holder, if any, after the date hereof.

(c) Registration Statement. Unless this Agreement shall have been terminated in
accordance with Section 4(a) of this Agreement, during the Voting Period, Holder
agrees to provide to Parent and its Representatives any information regarding
Holder or the Shares that is reasonably requested by Company or its
Representatives for inclusion in the Registration Statement.

(d) Publicity. Unless this Agreement shall have been terminated in accordance
with Section 4(a) of this Agreement, Holder shall not issue any press release or
otherwise make any public statements with respect to the Transactions or the
transactions contemplated herein without the prior written approval of the
Company and Parent. Holder hereby authorizes the Company and Parent to publish
and disclose in any announcement or disclosure required by the SEC, Nasdaq or
the Registration Statement (including all documents and schedules filed with the
SEC in connection with the foregoing), Holder’s identity and ownership of the
Shares and the nature of Holder’s commitments and agreements under this
Agreement, the Merger Agreement and any other Ancillary Documents; provided,
that Parent shall provide Holder of written notice at least three (3) days prior
to any such publishing or disclosure.

3. Representations and Warranties of Holder. Holder hereby represents and
warrants to Company as follows:

(a) Binding Agreement. Holder (i) is a limited partnership duly organized and
validly existing under the laws of the jurisdiction of its organization and
(ii) has all necessary power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement,
the performance of its obligations hereunder and the consummation of the
transactions contemplated hereby by Holder has been duly authorized by all
necessary partnership action on the part of Holder, as applicable. This
Agreement, assuming due authorization, execution and delivery hereof by the
other parties hereto, constitutes a legal, valid and binding obligation of
Holder, enforceable against Holder in accordance with its terms (except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar laws of general applicability
relating to or affecting creditor’s rights, and to general equitable
principles). Holder understands and acknowledges that Parent is entering into
the Merger Agreement in reliance upon the execution and delivery of this
Agreement by Holder.

(b) Ownership of Shares. As of the date hereof, Holder has record or beneficial
ownership over the type and number of the Shares set forth under Holder’s name
on the signature page hereto, is the lawful owner of such Shares, has the sole
power to vote or cause to be voted such Shares, and has good and valid title to
such Shares, free and clear of any and all pledges, mortgages, encumbrances,
charges, proxies, voting agreements, liens, adverse claims, options, security
interests and demands of any nature or kind whatsoever, in each case, in all
material respects, other than those imposed by this Agreement, applicable
securities Laws or the Company’s Organizational Documents, as in effect on the
date hereof. Except for the Shares and other securities of the Company set forth
under Holder’s name on the signature page hereto, as of the date of this
Agreement, Holder is not a beneficial owner or record holder of any: (i) equity
securities of the Company, (ii) securities of the Company having the right to
vote on any matters on which the holders of equity securities of the Company may
vote or which are convertible into or exchangeable for, at any time, equity
securities of the Company or (iii) options, warrants or other rights to acquire
from the Company any equity securities or securities convertible into or
exchangeable for equity securities of the Company.

 

3



--------------------------------------------------------------------------------

(c) No Conflicts. No filing with, or notification to, any Governmental
Authority, and no consent, approval, authorization or permit of any other person
is necessary for the execution of this Agreement by Holder, the performance of
its obligations hereunder or the consummation by it of the transactions
contemplated hereby. None of the execution and delivery of this Agreement by
Holder, the performance of its obligations hereunder or the consummation by it
of the transactions contemplated hereby shall (i) conflict with or result in any
breach of the certificate of formation, limited partnership agreement or other
comparable organizational documents of Holder, if applicable, (ii) result in, or
give rise to, a violation or breach of or a default under any of the terms of
any Contract to which Holder is a party or by which Holder or any of the Shares
may be bound, or (iii) violate any applicable Law or Order, except for any of
the foregoing in clauses (i) through (iii) as would not reasonably be expected
to impair Holder’s ability to perform its obligations under this Agreement in
any material respect.

(d) No Inconsistent Agreements. Holder hereby covenants and agrees that, except
for this Agreement, Holder (i) has not entered into, nor will enter into at any
time while this Agreement remains in effect, any voting agreement or voting
trust with respect to the Shares inconsistent with Holder’s obligations pursuant
to this Agreement, (ii) has not granted, nor will grant at any time while this
Agreement remains in effect, a proxy, a consent or power of attorney with
respect to the Shares and (iii) has not entered into any agreement or knowingly
taken any action (nor will enter into any agreement or knowingly take any
action) that would make any representation or warranty of Holder contained
herein untrue or incorrect in any material respect or have the effect of
preventing Holder from performing any of its material obligations under this
Agreement.

4. Miscellaneous.

(a) Termination. Notwithstanding anything to the contrary contained herein, this
Agreement shall automatically terminate, and none of Parent, the Company or
Holder shall have any rights or obligations hereunder, upon the earliest to
occur of (i) the mutual written consent of Parent, the Company and Holder,
(ii) the Effective Time (following the performance of the obligations of the
parties hereunder required to be performed at or prior to the Effective Time),
(iii) the date of termination of the Merger Agreement in accordance with its
terms and (iv) the date of any material modification, waiver or amendment of the
Merger Agreement which is not approved in writing by Holder that affects
materially and adversely the consideration payable to Holder pursuant to the
Merger Agreement as in effect on the date hereof. The termination of this
Agreement shall not prevent any party hereunder from seeking any remedies (at
law or in equity) against another party hereto or relieve such party from
liability for such party’s breach of any terms of this Agreement.
Notwithstanding anything to the contrary herein, the provisions of this
Section 4(a) shall survive the termination of this Agreement.

(b) Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns. This Agreement and all obligations
of Holder are personal to Holder and may not be assigned, transferred or
delegated by Holder at any time without the prior written consent of Parent and
the Company, and any purported assignment, transfer or delegation without such
consent shall be null and void ab initio. Each of the Company and Parent may
freely assign any or all of its rights under this Agreement, in whole or in
part, to any successor entity (whether by merger, consolidation, equity sale,
asset sale or otherwise) without obtaining the consent or approval of Holder.

(c) Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any person that is not a party hereto or thereto or a successor or
permitted assign of such a party.

(d) Governing Law; Jurisdiction. This Agreement and any dispute or controversy
arising out of or relating to this Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflict of law principles thereof. All Actions arising out of or relating to
this Agreement shall be heard and determined exclusively in any state or federal
court located in New York, New York (or in any appellate courts thereof) (the
“Specified Courts”). Each party hereto hereby (i) submits to the

 

4



--------------------------------------------------------------------------------

exclusive jurisdiction of any Specified Court for the purpose of any Action
arising out of or relating to this Agreement brought by any party hereto and
(ii) irrevocably waives, and agrees not to assert by way of motion, defense or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court. Each party agrees that a final judgment in any Action shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Law. Each party irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such party at the applicable address set forth or referred to in
Section 4(g). Nothing in this Section 4(d) shall affect the right of any party
to serve legal process in any other manner permitted by applicable law.

(e) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 4(e).

(f) Interpretation. The titles and subtitles used in this Agreement are for
convenience only and are not to be considered in construing or interpreting this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

(g) Capacity as a Company Stockholder: Holder signs this Agreement solely in
Holder’s capacity as a stockholder of the Company, and not in Holder’s capacity
as a director, officer or employee of any Target Company or in Holder’s capacity
as a trustee or fiduciary of any employee benefit plan or trust. Notwithstanding
anything herein to the contrary, nothing herein shall in any way restrict a
director or officer of the Company in the exercise of his or her fiduciary
duties as a director or officer of the Company or in his or her capacity as a
trustee or fiduciary of any employee benefit plan or trust or prevent or be
construed to create any obligation on the part of any director or officer of the
Company or any trustee or fiduciary of any employee benefit plan or trust from
taking any action in his or her capacity as such director, officer, trustee or
fiduciary.

 

5



--------------------------------------------------------------------------------

(h) Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

 

 

If to Parent, to:

 

Forum Merger Corporation

c/o Forum Investors I, LLC

135 East 57th Street, 8th Floor

New York, New York

Attn: David Boris

Telephone No.: (212) 739-7860

Email: david@forummerger.com

  

With a copy to (which shall not constitute notice):

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

Attn: Douglas Ellenoff, Esq.
         Tamar Donikyan, Esq.

Facsimile No.: (212) 370-7889

Telephone No.: (212) 370-1300

Email: ellenoff@egsllp.com
            tdonikyan@egsllp.com

 

 

If to the Company, to:

 

C1 Investment Corp.

3344 Highway 149

  

With a copy to (which shall not constitute notice):

 

Cooley LLP

3175 Hanover Street

 

Eagan, MN 55121

Attn: John McKenna, Chief Executive Officer

  

Palo Alto, CA 94304-1130

Attn: Mehdi Khodadad, Esq.

Attn: John T. McKenna, Esq.

Facsimile No.: (650) 849-7400

Telephone No.: (650) 843-5000

Email: mkhodadad@cooley.com
           jmckenna@cooley.com

and

 

Hogan Lovells US LLP

4085 Campbell Avenue

Suite 100

Menlo Park, CA 94025

Attn: Mark L. Heimlich
Attn: Alexander B. Johnson
Attn: John H. Booher

Facsimile No.: (650) 463-4199

Telephone No.: (650) 463-4000

 

 

If to Holder, to: the address set forth under Holder’s name on the signature
page hereto, with a copy (which will not constitute notice) to, if not the party
sending the notice, each of the Company and Parent (and each of their copies for
notices hereunder).

 

 

(i) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of Parent, the Company and Holder. No failure or delay by a
party in exercising any right hereunder shall operate as a waiver thereof. No
waivers of or exceptions to any term, condition, or provision of this Agreement,
in any one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such term, condition, or provision.

 

6



--------------------------------------------------------------------------------

(j) Severability. In case any provision in this Agreement shall be held invalid,
illegal or unenforceable in a jurisdiction, such provision shall be modified or
deleted, as to the jurisdiction involved, only to the extent necessary to render
the same valid, legal and enforceable, and the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby nor shall the validity, legality or enforceability
of such provision be affected thereby in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties will substitute for any invalid, illegal or
unenforceable provision a suitable and equitable provision that carries out, so
far as may be valid, legal and enforceable, the intent and purpose of such
invalid, illegal or unenforceable provision.

(k) Specific Performance. Holder acknowledges that its obligations under this
Agreement are unique, recognizes and affirms that in the event of a breach of
this Agreement by Holder, money damages will be inadequate and Parent will have
not adequate remedy at law, and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed by Holder
in accordance with their specific terms or were otherwise breached. Accordingly,
Parent shall be entitled to an injunction or restraining order to prevent
breaches of this Agreement by Holder and to enforce specifically the terms and
provisions hereof, without the requirement to post any bond or other security or
to prove that money damages would be inadequate, this being in addition to any
other right or remedy to which such party may be entitled under this Agreement,
at law or in equity.

(l) Expenses. Each party shall be responsible for its fees and expenses
(including the fees and expenses of investment bankers, accountants and counsel)
in connection with the entering into of this Agreement, the performance of its
obligations hereunder and the consummation of the transactions contemplated
hereby.

(m) No Partnership, Agency or Joint Venture. This Agreement is intended to
create a contractual relationship among Holder, the Company and Parent, and is
not intended to create, and does not create, any agency, partnership, joint
venture or any like relationship among the parties hereto or among any other
Company shareholders entering into voting agreements with the Company or Parent.
Holder is not affiliated with any other holder of securities of the Company
entering into a voting agreement with the Company or Parent in connection with
the Merger Agreement and has acted independently regarding its decision to enter
into this Agreement. Nothing contained in this Agreement shall be deemed to vest
in Parent any direct or indirect ownership or incidence of ownership of or with
respect to any Shares.

(n) Further Assurances. From time to time, at another party’s request and
without further consideration, each party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or desirable to consummate the transactions contemplated by this
Agreement.

(o) Entire Agreement. This Agreement (together with the Merger Agreement to the
extent referred to herein) constitutes the full and entire understanding and
agreement among the parties with respect to the subject matter hereof, and any
other written or oral agreement relating to the subject matter hereof existing
between the parties is expressly canceled; provided, that, for the avoidance of
doubt, the foregoing shall not affect the rights and obligations of the parties
under the Merger Agreement or any Ancillary Document. Notwithstanding the
foregoing, nothing in this Agreement shall limit any of the rights or remedies
of Parent or any of the obligations of Holder under any other agreement between
Holder and Parent or any certificate or instrument executed by Holder in favor
of Parent, and nothing in any other agreement, certificate or instrument shall
limit any of the rights or remedies of Parent or any of the obligations of
Holder under this Agreement.

(p) Counterparts; Facsimile. This Agreement may also be executed and delivered
by facsimile or electronic signature or by email in portable document format in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 

Parent:

 

FORUM MERGER CORPORATION

By:

 

/s/ David Boris

Name:

  David Boris

Title:

  Co-Chief Executive Officer

 

 

 

 

{Signature Page to Voting Agreement}

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 

The Company:

 

C1 INVESTMENT CORP.

By:  

/s/ John A. McKenna, Jr.

Name:   John A. McKenna, Jr. Title:   Chief Executive Officer

 

 

 

{Signature Page to Voting Agreement}

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 

Holder:

 

CLEARLAKE CAPITAL PARTNERS III (MASTER), L.P.

By:   Clearlake Capital Partners III, GP, L.P. Its:   General Partner By:  
Clearlake Capital Partners, LLC Its:   General Partner By:  

/s/ Behdad Eghbali

Name:   Behdad Eghbali Title:   Co-President

Number and Type of Shares:

85,675,000 shares of Company Class A Common Stock

                 shares of Company Class B Common Stock

Address for Notice:

Address: 233 Wilshire Blvd., Suite 800

Santa Monica, CA 90401

 

 

{Signature Page to Voting Agreement}

 

10